Case: 16-16441   Date Filed: 12/26/2017   Page: 1 of 17


                                                    [DO NOT PUBLISH]


          IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 16-16441
                     ________________________

              D.C. Docket No. 1:16-cr-00025-SCJ-LTW-1


UNITED STATES OF AMERICA,

                                            Plaintiff - Appellee,

versus

EDWARD TOWNSEND,

                                            Defendant - Appellant.

                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Georgia
                    ________________________

                          (December 26, 2017)
               Case: 16-16441       Date Filed: 12/26/2017      Page: 2 of 17


Before MARCUS and NEWSOM, Circuit Judges, and MOORE, * District Judge.

PER CURIAM:

       A jury found Defendant Edward Townsend guilty of one count of conspiracy

to commit money laundering, in violation of 18 U.S.C. § 1956(h), and four counts

of money laundering, in violation of 18 U.S.C. § 1956(a)(1)(B)(i). The district

court sentenced Defendant to forty-eight months and eight days of imprisonment,

followed by a three-year term of supervised release. In addition, Defendant was

ordered to pay $5,679.75 in restitution.

       Defendant appeals his conviction and sentence on four grounds. First,

Defendant argues that the Government failed to offer any evidence at trial that he

had any role in or knowledge of the underlying fraud scheme. Second, Defendant

contends that the Government presented insufficient evidence at trial for a

reasonable jury to conclude that he aided and abetted the substantive money

laundering counts. Third, Defendant maintains that the district court erroneously

applied the business-records exception to permit the introduction of certain

documents. Finally, Defendant reasons that the district court incorrectly calculated

his sentencing guidelines by including in the loss amount funds that were

unconnected to the underlying criminal conduct. For the following reasons,

Defendant’s conviction and sentence are affirmed.

       *
        Honorable William T. Moore, United States District Judge, for the Southern District of
Georgia, sitting by designation.

                                               2
                Case: 16-16441       Date Filed: 12/26/2017        Page: 3 of 17


I.     BACKGROUND

       This case starts with an all too common fraud scheme that involves

individuals phoning citizens and falsely informing them that a warrant had been

issued for their arrest for failing to appear for jury duty. 1 The fraudsters then

attempt to convince their victims that they can avoid being arrested by immediately

paying a fine. The victims are told that the fine can only be paid by using

GreenDot MoneyPaks—a cash substitute service that operates by loading funds

onto prepaid debit cards. Once loaded, the victim can then use the internet or

phone to transfer the funds on the MoneyPak. Transferring funds only requires a

fourteen-digit PIN number for the MoneyPak and the number of the receiving

account. Physical possession of the MoneyPak is not required so long as the

individual transferring the funds knows the fourteen-digit PIN. A MoneyPak is

intended and designed to operate as cash, meaning that the funds are unrecoverable

once transferred from the MoneyPak.

       The indictment alleged that unknown inmates housed by the Georgia

Department of Corrections (“DOC”) executed this type of fraud scheme using

contraband cell phones smuggled into various prisons. After a victim was



       1
        Because a jury convicted Defendant of all charges, the facts are presented in the light
most favorable to the Government by resolving all reasonable inferences and credibility
determinations in favor of the jury’s verdict. United States v. Doe, 661 F.3d 550, 560 (11th Cir.
2011).

                                                3
                   Case: 16-16441        Date Filed: 12/26/2017      Page: 4 of 17


defrauded, Defendant, co-Defendant Caeser Futch, co-Defendant Tangela Parks,2

and others known and unknown engaged in a conspiracy to launder the proceeds of

the scheme by immediately transferring the funds from the MoneyPaks to other

financial products. Both Defendant and co-Defendant Futch operated this scheme

while incarcerated with the DOC. At various times, Defendant and co-Defendant

Futch resided at the same prison and for a portion of that time resided in the same

cell block. Co-Defendant Parks is co-Defendant Futch’s spouse. A fourth,

unindicted co-conspirator—Tashandra Williams—is the mother of one of

Defendant’s children.

         At trial, Ms. Williams testified that she assisted Defendant in laundering the

MoneyPaks. Defendant would transfer the MoneyPak to prepaid debit cards held

by Ms. Williams, who would then purchase new MoneyPaks using those funds.

Finally, Ms. Williams would text the PIN numbers for the new MoneyPaks to

Defendant. For her role, Ms. Williams would occasionally receive some of the

funds.

         The Government also presented evidence related to the movement of

specific victim’s funds. On June 26, 2015, W.M. provided 4 MoneyPaks totaling

$2,000 to avoid a purported arrest warrant. At least two of these MoneyPaks were

transferred to two separate debit cards held by Ms. Williams. Both transfers


         2
             Both co-Defendants Futch and Parks pled guilty prior to Defendant’s trial.

                                                   4
              Case: 16-16441     Date Filed: 12/26/2017   Page: 5 of 17


occurred within two hours of W.M. purchasing the MoneyPaks. On the same day,

Ms. Williams used the debit cards to make four separate transactions, all within

fifteen minutes of each other, at a Rite-Aid: two purchases for $504.95, one for

$459.90, and one for $469.90.

      On June 30, 2014, T.M. purchased three MoneyPaks totaling $1,372.

Approximately forty minutes later, one MoneyPak was transferred to Ms.

William’s WalMart charge card. Within thirty minutes of their purchase, the other

two MoneyPaks were transferred to prepaid debit cards held by an individual

named Treion Johnson.

      On January 5, 2015, J.G. purchased five MoneyPaks totaling $2,283.

Approximately fifty minutes after the purchase, two of the MoneyPaks were

transferred to an American Express debit card and a PayPal account, both in

Defendant’s name. Within thirty-five minutes, two other of the MoneyPaks were

transferred to co-Defendant Park’s debit card. That debit card was used eighteen

minutes later at a Kroger self-checkout kiosk to obtain cash-back. The fifth

MoneyPak was never transferred due to a problem with the fourteen-digit PIN.

      At trial, the Government used a variety of business records to establish the

timing of the phone calls in relation to the transfer of the laundered funds.

Defendant objected to five of these exhibits. Two were business records of a

company named AccountNow, which had been acquired by GreenDot. The other


                                          5
              Case: 16-16441     Date Filed: 12/26/2017   Page: 6 of 17


three were records of Cricket Wireless, which had been acquired by AT&T. The

Government called record custodians for the new companies to authenticate both

sets of records. The GreenDot custodian testified that he was familiar with

AccountNow’s recordkeeping because it had been a financial partner of GreenDot

prior to its acquisition and he assumed that the records are accurate. Similarly, the

AT&T custodian testified that he never worked for Cricket Wireless and had no

knowledge of whether it kept good records, but believed the records to be accurate.

      Defendant objected to the introduction of these exhibits under the business

record exception based on the custodians lacking any personal knowledge of the

acquired companies’ record-keeping practices. The district court admitted the

exhibits, stating that “[t]he foundation requirements that I have to find are

trustworthiness and under the circumstances I’ve heard so far I have not heard

anything that would not lead me to believe the trustworthiness of the testimony that

these records were prepared the way [the witness] indicated.”

      At sentencing, the district court calculated the loss amount as $22,724.75.

This total included $17,545 that was transferred from various MoneyPaks to

Defendant’s PayPal account. Defendant argued that the Government failed to

establish by a preponderance of the evidence that these funds were from the fraud

scheme because it was entirely possible they were generated selling contraband

cellular phones in prison. Finding that the Government established by a


                                          6
              Case: 16-16441    Date Filed: 12/26/2017    Page: 7 of 17


preponderance of the evidence that these MoneyPaks came from the fraud scheme,

the district court overruled the objection and included those amounts in the total

loss, which resulted in a four-level enhancement.

II.   ANALYSIS

      Defendant argues that the Government did not present any evidence that

would permit a reasonable jury to conclude that he knew the funds being

transferred were the proceeds of the fraud scheme. As a result, Defendant contends

that his conviction must be vacated because the Government failed to establish an

element of money laundering—that while conducting or attempting to conduct the

financial transaction Defendant knew that the property involved in the transaction

represented the proceeds of some kind of unlawful activity. In response, the

Government primarily relies on the short time frame within which a MoneyPak

purchased by a fraud victim would be transferred to Ms. Williams, and then in

some cases transferred to Defendant.

      When assessing an appellant’s challenge to the sufficiency of the evidence,

the Court reviews the evidence presented at trial in the light most favorable to the

government. United States v. Dulcio, 441 F.3d 1269, 1276 (11th Cir. 2006) (citing

United States v. Williams, 144 F.3d 1397, 1401 (11th Cir. 1998)). The Court must

draw all reasonable factual inferences in a manner consistent with the jury’s

verdict. Id. A guilty verdict must stand where a “‘reasonable fact-finder could have


                                          7
               Case: 16-16441   Date Filed: 12/26/2017    Page: 8 of 17


determined that the evidence proved’ [d]efendants' guilt beyond a reasonable

doubt.” United States v. Westry, 524 F.3d 1198, 1210 (11th Cir. 2008) (quoting

United States v. Smith, 459 F.3d 1276, 1286 (11th Cir. 2006)).

      To convict Defendant, the Government had to prove that “he knew [the]

involved funds [] were the proceeds of some form of unlawful activity.” United

States v. Tarkoff, 242 F.3d 991, 994 (11th Cir. 2001). Circumstantial evidence is

sufficient to establish that a defendant knew the proceeds were the result of an

unlawful activity. United States v. Frazier, 605 F.3d 1271, 1282 (11th Cir. 2010)

(citing United States v. Gallo, 927 F.2d 815, 822 (5th Cir. 1991)). In addition,

“[t]he government need not prove that the funds came from a specific illegal

action.” Id.

      Viewing the evidence in this case in the light most favorable to the guilty

verdict, the Government presented sufficient evidence that would permit a

reasonable jury to conclude that Defendant knew the funds were the proceeds of an

unlawful activity. The timing of the payments by the fraud victims and the transfer

of money is sufficient to permit the jury to infer that Defendant knew the funds

derived from the fraud scheme. While Defendant complains of the circumstantial

nature of the Government’s evidence, direct evidence that Defendant knew that the

laundered funds were from the fraud scheme is unnecessary. The jury is entitled to

infer such knowledge based upon inferences drawn from the unique circumstances


                                          8
              Case: 16-16441    Date Filed: 12/26/2017    Page: 9 of 17


of this case. See, e.g., United States v. Miller, 255 F.3d 1282, 1287 (11th Cir. 2001)

(finding circumstantial evidence sufficient to allow jury to reasonably infer the

defendant knew shotgun barrel shorter than eighteen inches); United States v.

Samuels, ___ F. App’x ___, 2017 WL 5186317, at *2 (11th Cir. 2017) (“[W]hether

the jury could reasonably infer knowledge depends, as common sense would

suggest, on the surrounding facts and circumstances.” (quoting United States v.

Ayala-Tapia, 520 F.3d 66, 68 (1st Cir. 2008)); United States v. Ministre, 565 F.

App’x 806, 809-10 (11th Cir. 2014) (finding circumstantial evidence sufficient to

allow jury to reasonably infer the defendant knew purses contained drugs).

      Defendant also argues that the Government failed to present sufficient

evidence for a jury to find him guilty of the substantive money laundering counts,

which are based on four cash-back transactions at a Kroger self-checkout kiosk.

Defendant contends that there was no evidence he played any part in those

transactions, or aided and abetted the individual performing those transactions. In

response, the Government reasons that it presented more than enough

circumstantial evidence to permit the jury to reasonably conclude that Defendant

aided and abetted co-Defendant Parks in the money laundering transactions.




                                          9
             Case: 16-16441      Date Filed: 12/26/2017   Page: 10 of 17


      To obtain a conviction for concealment money laundering, the Government

must prove beyond a reasonable doubt that the Defendant, “knowing that the

property involved in a financial transaction represent[ed] the proceeds of some

form of unlawful activity, conduct[ed] or attempt[ed] to conduct such a financial

transaction which in fact involve[d] the proceeds of specified unlawful activity–

knowing that the transaction [was] designed in whole or in part– to conceal or

disguise the nature, the location, the source, the ownership, or the control of the

proceeds of specified unlawful activity.” 18 U.S.C. § 1956(a)(1)(B)(i). A defendant

can be convicted of aiding and abetting where he “associate[s] himself with the

venture, participate[s] in it as something he wishes to bring about, and seek[s] by

his action to make it successful.” United States v. Carter, 721 F.2d 1514, 1533

(11th Cir. 1984). The Government bears the burden of establishing, by direct or

circumstantial evidence, “that the accused shared in the principal's criminal intent

as to all the necessary statutory elements of the offense.” United States v. Kriesser,

731 F.2d 1509, 1516 (11th Cir. 1984); accord United States v. Pantoja-Soto, 739
F.2d 1520, 1525 (11th Cir. 1984) (“Direct or circumstantial evidence may be used

to prove the essential elements of aiding and abetting.”). This Court has provided a

useful illustration in United States v. Brantley:

      The aiding and abetting requirement of shared intent between the
      aider and abettor and the principal, sometimes referred to as the
      “community of unlawful intent,” see, e.g., United States v. Austin, 585
F.2d 1271, 1277 (5th Cir. 1978), is similar to the requirement in

                                          10
               Case: 16-16441       Date Filed: 12/26/2017      Page: 11 of 17


       conspiracy cases that there be an “agreement.” However, shared intent
       need not rise to the level of agreement. United States v. Cowart, 595
F.2d 1023, 1031 (5th Cir. 1979). The fact that here [the defendant]
       and [the co-conspirator], although not charged with conspiracy, were
       almost certainly conspirators in fact, emphasizes the strength of “the
       community of unlawful intent” between [the defendants].

733 F.2d 1429, 1435 n.9 (11th Cir. 1984). A defendant’s participation in an

underlying conspiracy can support a jury’s conclusion that he “expected and

encouraged the individual [actions] which constitute the substantive offenses.”

United States v. Owens, 492 F.2d 1100, 1104 (5th Cir. 1974).3

       Once again, the Government presented sufficient circumstantial evidence for

the jury to reasonably infer that Defendant aided and abetted in the commission of

the money laundering counts. First, the Government presented evidence that

Defendant recruited Ms. Williams to launder funds, making it likely that he also

recruited co-Defendant Parks. Second, the Government established that the

MoneyPak laundered as part of the Kroger transactions was one of five purchased

by J.G. One MoneyPak was deposited into Defendant’s American Express account,

one into Defendant’s PayPal account, and two onto co-Defendant Park’s prepaid

debit card. The four MoneyPaks were all transferred within one hour of being

purchased by J.G. Third, Defendant’s splitting of J.G.’s money into several

different accounts is evidence of Defendant’s involvement in the money

       3
          In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc), the
Eleventh Circuit adopted as binding precedent all Fifth Circuit decisions that were handed down
prior to the close of business on September 30, 1981.

                                              11
               Case: 16-16441     Date Filed: 12/26/2017   Page: 12 of 17


laundering. The common source of the funds, the timing of their distribution, and

the manner they were laundered is all evidence that would permit a reasonable jury

to conclude that Defendant likely assisted co-Defendant Parks in laundering the

funds.

         Moreover, the illustration in Brantley is applicable to this case. Having

determined that the Government presented sufficient evidence to support

Defendant’s conviction for conspiracy to commit money laundering, that

conspiracy conviction only “emphasizes the strength of ‘the community of

unlawful intent’ ” shared by Defendant, co-Defendant Futch, co-Defendant Parks,

and Ms. Williams. See Brantley, 722 F.2d at 1435 n.9. The jury could easily

conclude that Defendant aided and abetted co-Defendant Parks because he

“expected and encouraged” the conduct that formed the substantive money

laundering counts—the Kroger cash-back transactions. Id.

         Defendant also contends that the district court abused its discretion by

admitting business records that the Government failed to properly authenticate.

Those records were from companies that had been acquired by another entity

sometime after the original company created the records in question. Defendant’s

argument is that the records custodian for the new company is unqualified to

authenticate those records due to a lack of knowledge concerning the acquired

companies’ record-keeping practices. In response, the Government contends that


                                            12
             Case: 16-16441     Date Filed: 12/26/2017    Page: 13 of 17


hearsay is admissible under the business records exception if the district court

determined that it is reliable, a decision over which the district court enjoys broad

discretion. In addition, the Government maintains that any abuse of discretion in

admitting the business records is harmless.

      The business records exception to the hearsay rules excludes

      [a] record of an act, event, condition, opinion, or diagnosis if:

      (A) the record was made at or near the time by—or from information
          transmitted by—someone with knowledge;
      (B) the record was kept in the course of a regularly conducted activity
          of a business, organization, occupation, or calling, whether or not
          for profit;
      (C) making the record was a regular practice of that activity;
      (D) all these conditions are shown by the testimony of the custodian
          or another qualified witness, or by a certification that complies
          with Rule 902(11) or (12) or with a statute permitting
          certification; and
      (E) the opponent does not show that the source of information or the
          method or circumstances of preparation indicate a lack of
          trustworthiness.

Fed. R. Evid. 803(6). “The touchstone of admissibility under Rule 803(6) is

reliability, and a trial judge has broad discretion to determine the admissibility of

such evidence.” United States v. Collado, 439 F. App’x 845, 848 (11th Cir. 2011)

(citing United States v. Arias–Izquierdo, 449 F.3d 1168, 1183 (11th Cir. 2006)).

“To be admitted under that exception the person who actually prepared the

documents need not have testified so long as other circumstantial evidence and

testimony suggest their trustworthiness. Nor is it required that the records be


                                          13
             Case: 16-16441     Date Filed: 12/26/2017   Page: 14 of 17


prepared by the business which has custody of them.” Id. (quoting United States v.

Parker, 749 F.2d 628, 633 (11th Cir. 1984)).

      Even assuming the Government failed to establish that the requisite

conditions for admissibility were “shown by the testimony of the custodian or

another qualified witness,” Fed. R. Evid. 803(6)(D), any such error in this case was

harmless. After reviewing the evidence presented at trial, this Court concludes that

there was sufficient evidence outside of these business records supporting the

jury’s finding of guilt. See United States v. Arbolaez, 450 F.3d 1283, 1290 (11th

Cir. 2006) (“Evidentiary and other nonconstitutional errors do not constitute

grounds for reversal unless there is a reasonable likelihood that they affected the

defendant's substantial rights.”). For example, the AccountNow documents were

not the only evidence of the movement and timing of the funds fraudulently

obtained from W.M. and T.M. Also, Ms. Williams testified how she assisted

Defendant in laundering funds using MoneyPaks. In short, the absence of these

records provides less corroborating evidence of Defendant’s guilt. However, the

wealth of other incriminating evidence presented at trial supporting the jury’s

verdict shows that the “error had no substantial influence on the outcome, []

sufficient evidence uninfected by error supports the verdict, [and] reversal is not

warranted.” Id.




                                          14
             Case: 16-16441     Date Filed: 12/26/2017    Page: 15 of 17


      Defendant appeals his 48-month and 8-day sentence, arguing that the district

court improperly calculated the guideline range because it included all funds

deposited into his PayPal account during the period of the conspiracy in its

calculation of the loss amount. This Court reviews the district court’s

determination of facts concerning the amount of money involved in a money

laundering scheme for clear error and the interpretation of the Sentencing

Guidelines de novo. United States v. Paley, 442 F.3d 1273, 1276 (11th Cir. 2006).

There is no clear error where the record supports the district court’s findings.

United States v. Petrie, 302 F.3d 1280, 1290 (11th Cir. 2002). The government

bears the burden of proving by a preponderance of the evidence actual loss

attributable to the defendant’s conduct. See United States v. Stein, 846 F.3d 1135,

1152 (11th Cir. 2017).

      The base offense level for money laundering is “8 plus the number of

offense levels from the table in § 2B1.1 (Theft, Property Destruction, and Fraud)

corresponding to the value of the laundered funds.” U.S.S.G. § 2S1.1(a)(2). The

table in § 2B1.1(b)(1) does not increase the base offense level if the loss involved

$6,500 or less, but increases the base offense level by 4 if the loss was greater than

$15,000, but no more than $40,000. Id. § 2B1.1(b)(1)(A), (C), (D). The

commentary defines loss as “the greater of actual loss or intended loss,” with

“actual loss” being “the reasonably foreseeable pecuniary harm that resulted from


                                          15
             Case: 16-16441     Date Filed: 12/26/2017   Page: 16 of 17


the offense” and “intended loss” being “the pecuniary harm that the defendant

purposely sought to inflict” even if “impossible or unlikely to occur.” Id. § 2B1.1

cmt. n.3(A)(i)-(ii). The commentary explains that “the court’s loss determination is

entitled to appropriate deference” because the court “is in a unique position to

assess the evidence and estimate the loss based upon that evidence.” Id. § 2B1.1

cmt. n.3(C). The court need only make a reasonable estimate of the loss. Id. This is

because the amount of loss can be “difficult to determine accurately.” United

States v. Bradley, 644 F.3d 1213, 1290 (11th Cir. 2011) (quoting United States v.

Medina, 485 F.3d 1291, 1304 (11th Cir. 2007)).

      The district court is permitted to base its loss determination on factual

findings derived from “among other things, evidence heard during trial, undisputed

statements in the PSI, or evidence presented during the sentencing hearing.” Id.

(quoting United States v. Polar, 369 F.3d 1248, 1255 (11th Cir. 2004)). The court

can employ a variety of methods to derive a “reasonable estimate of the loss” to the

victims based on the information available to it. Stein, 846 F.3d at 1152 (quoting

United States v. Snyder, 291 F.3d 1291, 1295 (11th Cir. 2002)). Although the court

may estimate the amount of loss, it cannot “speculate about the existence of facts

and must base its estimate on reliable and specific evidence.” Id. (quoting United

States v. Ford, 784 F.3d 1386, 1396 (11th Cir. 2015)). It can, however, rely on

“specific circumstantial evidence” to estimate the amount of loss and it is not


                                         16
             Case: 16-16441     Date Filed: 12/26/2017   Page: 17 of 17


required to restrain itself to absolute figures. Bradley, 644 F.3d at 1290 (quoting

United States v. Willis, 560 F.3d 1246, 1251 (11th Cir. 2009)).

      The district court did not clearly err by including in the loss amount all of

the deposits made into Defendant’s PayPal account during the life of the

conspiracy, because that finding is supported by sufficient circumstantial evidence

from the record. See Bradley, 644 F.3d at 1290; see also Petrie, 302 F.3d at 1290.

Defendant conceded at sentencing that he should be attributed losses from W.M.,

T.M., and J.G. totaling $3,872. The record supports attributing Defendant with an

additional $1,807.75 loss from J.G. because at least some funds from that scheme

were transferred to Defendant’s PayPal account. The record also supports the

conclusion that the remaining $17,045 in deposits made to Defendant’s PayPal

account was related to the money laundering conspiracy. The amount and timing of

those deposits were consistent with Defendant’s laundering of the funds obtained

from W.M., T.M., and J.G. In addition, the funds in the PayPal account were often

withdrawn from ATMs in Columbus, Georgia, where Defendant previously lived

and where Ms. Williams resided at that time. After a thorough review, the district

court’s inclusion of the PayPal funds in the total $22,724.75 loss amount is a

reasonable estimate based on the available specific circumstantial evidence

presented at the sentencing hearing.

      AFFIRMED.


                                          17